UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 20, 2006*
                            Decided December 22, 2006

                                       Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 06-2973

KEITH A. HEWITT,                                Appeal from the United States
     Petitioner-Appellant,                      District Court for the Eastern
                                                District of Wisconsin
      v.
                                                No. 05-C-1079
JUDY P. SMITH,
     Respondent-Appellee.                       Rudolph T. Randa
                                                Chief Judge.

                                     ORDER

      A jury in Wisconsin found Keith Hewitt guilty of substantial battery for
punching his girlfriend in the jaw, WIS. STAT. § 940.19(2), and the trial court
sentenced him as a habitual offender to 2½ years of imprisonment and 3½ years of
extended supervision, id. § 939.62. At trial, the victim testified that her fractured
jaw resulted from a slip and fall, not from being punched, but the prosecution
introduced her prior statements to police and medical providers that Hewitt struck


      *
        After examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. Fed. R. App. P. 34(a)(2).
No. 06-2973                                                                     Page 2

her in the face with his fist. Hewitt likewise testified that the victim injured herself
in a fall, but he was impeached by evidence of ten prior convictions. After
exhausting his state remedies, Hewitt petitioned under 28 U.S.C. § 2254 for a writ
of habeas corpus. As relevant here, he claimed that his trial lawyer rendered
constitutionally ineffective assistance by failing to object when he was cross-
examined about the nature of his prior convictions, and when the prosecutor
specifically named the victim of one prior offense, an assault. The district court
denied the petition but granted Hewitt a certificate of appealability to proceed with
this claim on appeal.

       Hewitt alleged the same omissions in the Wisconsin courts. In rejecting his
ineffective-assistance claim, the state appellate court (the last state court to reach
the merits) explicitly applied Strickland v. Washington, 466 U.S. 668 (1984), and
held that counsel’s performance, even if deficient, was not prejudicial. State v.
Hewitt, No. 2004AP2020-CR, 2005 WL 1477786, at *1 (Wis. Ct. App. June 23, 2005);
see also Strickland, 466 U.S. at 693, 696. The appellate court concluded that there
wasn’t a reasonable probability of acquittal given the evidence against Hewitt.
Hewitt, 2005 WL 1477786, at *1. Since the underlying facts are not in dispute and
the appellate court correctly identified Strickland as the controlling Supreme Court
precedent, our task will be finished if we conclude that the court’s application of the
Strickland prejudice prong is not objectively unreasonable. See 28 U.S.C. § 2254(d);
Williams v. Taylor, 529 U.S. 362, 409-13 (2000); Conner v. McBride, 375 F.3d 643,
649, 657 (7th Cir. 2004); Earls v. McCaughtry, 379 F.3d 489, 492 (7th Cir. 2004).

       A state court’s application of federal law is not unreasonable unless it falls
“well outside the boundaries of permissible differences of opinion.” Hardaway v.
Young, 302 F.3d 757, 762 (7th Cir. 2002). That is not the situation here. The victim
suffered a fractured jaw, and the only issue at trial was whether Hewitt struck her
or she fell. As the state court noted, the prosecution’s medical expert testified that
her story about falling was improbable given the nature of the victim’s injury, which
was most consistent with a punch. The court also noted that during the week after
she was injured the victim told a police officer, a doctor, and two nurses that Hewitt
had punched her and caused the fracture; she said nothing to any of these witnesses
about falling. In view of this testimony, and given that Wisconsin law permits a
prosecutor to impeach a defendant by asking if and how many times he has been
convicted of a crime, see State v. Kuntz, 467 N.W.2d 531, 542-43 (Wis. 1991);
Nicholas v. State, 183 N.W.2d 11, 14-15 (Wis. 1971), we could not characterize the
appellate court’s prejudice analysis as unreasonable, even if trial counsel should
have objected when the prosecutor went further and elicited details about Hewitt’s
prior offenses.

                                                                          AFFIRMED.